Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, since the Fig. 1 and 6-7 of the instant application only show that a circuit board is disposed above and overlapped with the inclined surface of the light guide plate in a direction perpendicular to the inclined surface, and the Fig. 3 and 9-10 of the instant application only show that the backlight source is located directly on the inclined surface and a circuit board is disposed above and overlapped with the backlight source located in a direction perpendicular to the inclined surface, the limitations of “a circuit board disposed on the inclined surface (or the first inclined surface) of the light guide plate” in claims 1, 19, 24 and 29, “a circuit board disposed on the backlight source (or the at least one backlight source) located on the inclined surface (or the first inclined surface) of the light guide plate” in claims 11, 22, 27 and 32, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Objections
Claims 19, 24, 27 and 32 are objected to because of the following informalities:  
In claim 19, line 7, "an corner" should read - - a corner- -
In claim 24, lines 4-5, "the four side surfaces comprises" should read - - the four side surfaces comprise- -
In claim 27, line 10, "the inclined surfaces" should read - - the inclined surface- -
In claim 32, lines 13-14, "the second inclined surfaces" should read - - the second inclined surface - -
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11, 22-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11, line 3, Claim 22, line 3, Claim 24, line 3, Claim 27, line 3, Claim 29, line 3, and Claim 32, line 3, recite the limitation “the four side surfaces".  There is insufficient antecedent basis for this 
Claim 22, line 12, recite the limitation “the inclined surface".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner has interpreted this limitation as - -the first and second inclined surfaces - - . 
Claim 24, line 12, Claim 27, line 11, Claim 29, line 15, and Claim 32, line 15, recite the limitation “the circuit board ".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner has interpreted this limitation as - - a circuit board - - . 
Dependent claims 23, 25-26, 28, 30-31, and 33 are rejected by virtue of their dependency.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11, 24 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bougsty (US 4789224).
Regarding claim 1, Bougsty teaches a liquid crystal display device (Fig. 8 and Fig. 1-7, Col. 3-6), comprising: 

at least one backlight source (Fjg. 5-6, Fig. 8) disposed on (indirectly on as shown in Fig. 5-6 and Fig. 8, the light bulbs 28 is attached to the right side surface of the light pipe 80 through the PCB 26/26a, or the PCB 26/26a and the leg 89, see examiner notes) at least one of the four side surfaces (the right side surface in Fig. 8 and Fig. 5-6); and 
a circuit board (the PCB 26/26a and/or the connector pad 48 in Fig. 8 and Fig. 5-6) disposed on (indirectly on as shown in Fig. 5-6 and Fig. 8, the PCB 26/26a and/or the connector pad 48 is attached to the small inclined surface of the light pine/guide 80 facing 32/32a through the terminal block 32 and the 

(Examiner notes: the dictionary.com defines “on” as “so as to be or remain supported by”, or “so as to be attached to”. For the examination purposes, examiner has interpreted that when an element or layer is referred to as being "on" another element/layer, it can be directly on the other element/layer or indirectly on the other element/layer when intervening elements/layers are present)

Regarding claim 11, Bougsty teaches a liquid crystal display device (Fig. 8 and Fig. 1-7, Col. 3-6), comprising: 
a light guide plate (the light pine/guide 80 in Fig. 8 and Fig. 5-6, Col. 6, Lines 43-58) used for providing backlight (Fig. 8 and Fig. 5-6), comprising a front face (the face of the light pine/guide 80 facing PCB 26/26a in Fig. 8 and Fig. 5-6), a rear surface (the surface of the light pine/guide 80 facing LCD 54/54aa in Fig. 8 and Fig. 5-6) and four side surfaces (Fig. 8 and Fig. 5-6), wherein the four side surfaces (Fig. 8 and Fig. 5-6) are located between the front face and the rear surface (Fig. 8 and Fig. 5-6), the four side surfaces (Fig. 8 and Fig. 5-6) comprise a wide side surface (the right side surface in Fig. 8 and Fig. 5-6), a narrow side surface (the left side vertical surface in Fig. 8 and Fig. 5-6), a first side surface (the front side surface in Fig. 8) and a second side surface (the back side surface in Fig. 8), the first side surface (the front side surface in Fig. 8) and the second side surface (the back side surface in Fig. 8) are located between the wide side surface (the right side surface in Fig. 8 and Fig. 5-6) and the narrow side surface (the left side vertical surface in Fig. 8 and Fig. 5-6), wherein the front face (the face of the light pine/guide 80 facing PCB 26/26a in Fig. 8 and Fig. 5-6) comprises a plane (Fig. 8 and Fig. 5-6) and an inclined surface (the small inclined surface of the light pine/guide 80 facing 32/32a in Fig. 8 and Fig. 5-6), 
a backlight source (Fig. 5-6, Fig. 8) disposed on (indirectly on as shown in Fig. 5-6 and Fig. 8, the light bulbs 28 is attached to the plane and the inclined surface of the light pipe 80 through the PCB 26/26a, the leg 89, the terminal block 32, the ledges 60/60a and the portions of the light pipe 80, see examiner notes) the plane (Fig. 5-6, Fig. 8) and the inclined surface (the small inclined surface of the light pine/guide 80 facing 32/32a in Fig. 8 and Fig. 5-6); and 
a circuit board (the PCB 26/26a and/or the connector pad 48 in Fig. 8 and Fig. 5-6) disposed on (indirectly on as shown in Fig. 5-6 and Fig. 8, see examiner notes) the backlight source (28 in Fig. 5-6, Fig. 8) located on (indirectly on as shown in Fig. 5-6 and Fig. 8, see examiner notes) the inclined surface (the small inclined surface of the light pine/guide 80 facing 32/32a in Fig. 8 and Fig. 5-6).  

Regarding claim 24, Bougsty teaches a manufacturing method (Fig. 8 and Fig. 1-7, Col. 3-6) of a liquid crystal display device (Fig. 8 and Fig. 1-7, Col. 3-6), comprising: 
forming a light guide plate (the light pine/guide 80 in Fig. 8 and Fig. 5-6, Col. 6, Lines 43-58) used for providing backlight (Fig. 8 and Fig. 5-6), wherein the light guide plate comprises a front face (the face of the light pine/guide 80 facing PCB 26/26a in Fig. 8 and Fig. 5-6), a rear surface (the surface of the light pine/guide 80 facing LCD 54/54aa in Fig. 8 and Fig. 5-6) and four side surfaces (Fig. 8 and Fig. 5-6), wherein the four side surfaces (Fig. 8 and Fig. 5-6) are located between the front face and the rear surface (Fig. 8 and Fig. 5-6), the four side surfaces (Fig. 8 and Fig. 5-6) comprise a wide side surface (the right side surface in Fig. 8 and Fig. 5-6), a narrow side surface (the left side vertical surface in Fig. 8 and Fig. 5-6), a first side surface (the front side surface in Fig. 8) and a second side surface (the back side 
forming at least one backlight source (Fig. 5-6, Fig. 8) disposed on (indirectly on as shown in Fig. 5-6 and Fig. 8, the light bulbs 28 is attached to the right side surface of the light pipe 80 through the PCB 26/26a, or the PCB 26/26a and the leg 89, see examiner notes) at least one of the four side surfaces (the right side surface in Fig. 8 and Fig. 5-6); and
providing a circuit board (the PCB 26/26a and/or the connector pad 48 in Fig. 8 and Fig. 5-6) disposed on (indirectly on as shown in Fig. 5-6 and Fig. 8, the PCB 26/26a and/or the connector pad 48 is attached to the small inclined surface of the light pine/guide 80 facing 32/32a through the terminal block 32 and the ledges 60/60a, see examiner notes) the inclined surface (the small inclined surface of the light pine/guide 80 facing 32/32a in Fig. 8 and Fig. 5-6) of the light guide plate (the light pine/guide 80 in Fig. 8 and Fig. 5-6, Col. 6, Lines 43-58).  

Regarding claim 27, Bougsty teaches A manufacturing method of a liquid crystal display device (Fig. 8 and Fig. 1-7, Col. 3-6), comprising: 
forming a light guide plate (the light pine/guide 80 in Fig. 8 and Fig. 5-6, Col. 6, Lines 43-58) used for providing backlight (Fig. 8 and Fig. 5-6), wherein the light guide plate comprises a front face (the face 
forming at least one backlight source (Fig. 5-6, Fig. 8) on (indirectly on as shown in Fig. 5-6 and Fig. 8, the light bulbs 28 is attached to the plane and the inclined surface of the light pipe 80 through the PCB 26/26a, the leg 89, the terminal block 32, the ledges 60/60a and the portions of the light pipe 80, see examiner notes) the plane (Fig. 5-6, Fig. 8) and the inclined surface (the small inclined surface of the light pine/guide 80 facing 32/32a in Fig. 8 and Fig. 5-6); and 
providing a circuit board (the PCB 26/26a and/or the connector pad 48 in Fig. 8 and Fig. 5-6) disposed on (indirectly on as shown in Fig. 5-6 and Fig. 8, see examiner notes) the at least one backlight source (28 in Fig. 5-6, Fig. 8) located on (indirectly on as shown in Fig. 5-6 and Fig. 8, see examiner notes) .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 14, 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bougsty as applied to claims 1, 24 and 27 above, and in view of Mizuno (US 2018/0031758).
Regarding claims 10 and 25, Bougsty teaches the comprising/forming the at least one backlight source (Fig. 5-6, Fig. 8) on the wide side surface (the right side surface in Fig. 8 and Fig. 5-6), Bougsty already teaches the narrow side surface, the first side surface and the second side surface. 
Mizuno teaches that comprising/forming a light reflective coating layer (Fig. 22-23, Fig. 19-20, [0088-0092, 0096-0102]) on one side surface (Fig. 22) and a second side surface (Fig. 22), and wherein/forming the at least one backlight source (31 in Fig. 22, [0097]) on another side surface (Fig. 22) and the first side surface (Fig. 22).  
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Mizuno for the system of Bougsty such that comprising/forming a light reflective coating layer on the narrow side surface and the second side surface of the system of Bougsty, and wherein/forming the at least one backlight source on the wide side surface and the first side surface of the system of Bougsty since this would help to increase the backlight emitting sources and improve uniformity of the light (Mizuno, [0100]).

Regarding claims 14 and 28, Bougsty does not teach that the backlight source comprises a plurality of backlight bars.
Mizuno teaches that the backlight source (31 in Fig. 22, [0097]) comprises a plurality of backlight bars (31 in Fig. 22, [0097]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Mizuno for the system of Bougsty since this would help to increase the backlight emitting sources and improve uniformity of the light (Mizuno, [0100]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bougsty as applied to claim 1 above, and in view of Wang (US 2019/0086606).
Regarding claim 15, Bougsty teaches that a light reflective coating layer disposed on the front face (the face of the light pine/guide 80 facing PCB 26/26a in Fig. 8 and Fig. 5-6). 
Wang teaches that a light reflective layer (36 in Fig. 3A-3C, [0054-0055]) disposed on a front face (Fig. 3B-3C) and the four side surfaces (Fig. 3B-3C, [0019-0020])
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Wang for the system of Bougsty such that the light reflective coating layer of the system of Bougsty disposed on the four side surfaces of the system of Bougsty since this would help to improve utilization of the light (Wang, [0055]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Bougsty as applied to claim 24 above, and in view of Ariyoshi (US 2002/0180908).
Regarding claim 26, Bougsty teaches the forming the at least one backlight source (Fig. 5-6, Fig. 8) on the wide side surface (the right side surface in Fig. 8 and Fig. 5-6), Bougsty already teaches the narrow side surface, the first side surface and the second side surface. 
Ariyoshi teaches that forming a light reflective coating layer (3 in Fig. 1-2, [0026-0027, 0048, 0010]) on one side surface Fig. 1-2, [0026-0027, 0048]) away from the backlight source (11 and 12 in Fig. 1-2, [0025]), a first side surface and a second side surface (Fig. 1-2, [0026-0027, 0048, 0010]).  
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Ariyoshi for the system of Bougsty such that forming a light reflective coating layer on the narrow side surface, the first side surface and the second side surface of the system of Bougsty since this would help that light leakage can be prevented, so that the efficiency of utilizing light can be improved (Ariyoshi, [0027]).

Claims 19, 22, 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kashiwagi (US 2004/0264162) in view of Mori (US 2006/0007704).
Regarding claim 19, Kashiwagi teaches a liquid crystal display device (Fig. 1-6, [0036-0047]), comprising: 
a light guide plate (2 in Fig. 1-6) used for providing backlight (Fig. 1 and 6), comprising a front face (2B and 102 in Fig. 1-6), a rear surface (2C in Fig. 1-6) and four side surfaces (2A, two 2D, and the other side surface between two 2D and away from 1 in Fig. 1) wherein the four side surfaces (2A, two 2D, and the other side surface between two 2D and away from 1 in Fig. 1) are located between the front face (2B and 102 in Fig. 1-6) and the rear surface (2C in Fig. 1-6), the four side surfaces (2A, two 2D, and the other side surface between two 2D and away from 1 in Fig. 1) comprises a wide side surface (the other side surface between two 2D and away from 1 in Fig. 1), a narrow side surface (2A in Fig. 1), a first side surface (the left 2D in Fig. 1 and 3-4) and a second side surface (the right 2D in Fig. 1 and 3-4), the 
at least one backlight source (1 and 6 in Fig. 6) disposed on (indirectly on as shown in Fig. 6, see examiner notes) at least one side surface (2A in Fig. 6).
Kashiwagi does not teach that a circuit board disposed on the first inclined surface of the light guide plate.  
Mori teaches that that (Fig. 1-2 and 5) multiple LEDs are provides (Fig. 1-2 and 5, [0029-0030]), and a circuit board (7 in Fig. 1-2 and 5, [0029]) disposed on (indirectly on as shown in Fig. 2 and 5, see examiner notes) an inclined surface (Fig. 2 and 5) of the light guide plate (4 and 11 in Fig. 2 and 5, [0029, 0046]).  
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Mori for the system of Kashiwagi such that multiple LEDs are provides, and a circuit board disposed on (which is indirectly on, see examiner notes) the first inclined surface of the light guide plate of the system of Kashiwagi since this would help to provide plural kinds of LEDs that emit monochrome light beams of different colors, and the hue can be adjusted by controlling the individual LEDs independently (Mori, [0030]).

Regarding claim 22, Kashiwagi teaches a liquid crystal display device (Fig. 1-6, [0036-0047]), comprising: 
a light guide plate (2 in Fig. 1-6) used for providing backlight (Fig. 1 and 6), comprising a front face (2B and 102 in Fig. 1-6), a rear surface (2C in Fig. 1-6) and four side surfaces (2A, two 2D, and the other side surface between two 2D and away from 1 in Fig. 1), wherein the four side surfaces (2A, two 2D, and the other side surface between two 2D and away from 1 in Fig. 1) are located between the front face (2B and 102 in Fig. 1-6) and the rear surface (2C in Fig. 1-6), the four side surfaces (2A, two 2D, and the other side surface between two 2D and away from 1 in Fig. 1) comprises a wide side surface (the other side surface between two 2D and away from 1 in Fig. 1), a narrow side surface (2A in Fig. 1), a first side surface (the left 2D in Fig. 1 and 3-4) and a second side surface (the right 2D in Fig. 1 and 3-4), the first side surface (the left 2D in Fig. 1 and 3-4) and the second side surface (the right 2D in Fig. 1 and 3-4) are located between the wide side surface (the other side surface between two 2D and away from 1 in Fig. 1) and the narrow side surface (2A in Fig. 1), wherein the front face (2B and 102 in Fig. 1-6) comprises a plane (2B in Fig. 1-6), a first inclined surface (the left 102 in Fig. 1 and Fig. 3-4) and a second inclined surface (the right 102 in Fig. 1 and Fig. 3-4), the first inclined surface (the left 102 in Fig. 1 and Fig. 3-4) is located at a corner (the left corner of 2 in Fig. 1 and Fig. 3-4) of the light guide plate (2 in Fig. 1-6) and adjacent to the narrow side surface (2A in Fig. 1) and the first side surface (the left 2D in Fig. 1 and 3-4), and the second inclined surface (the right 102 in Fig. 1 and Fig. 3-4) is located at other corner (the right corner of 2 in Fig. 1 and Fig. 3-4) of the light guide plate and adjacent to the narrow side surface (2A in Fig. 1) and the second side surface (the right 2D in Fig. 1 and 3-4); and 
a backlight source (1 and 6 in Fig. 6) disposed on (indirectly on as shown in Fig. 6, see examiner notes) the plane (2B in Fig. 1-6) and the first and second inclined surfaces (the left and right 102 in Fig. 1 and Fig. 3-4).

Mori teaches that that (Fig. 1-2 and 5) multiple LEDs are provides (Fig. 1-2 and 5, [0029-0030]), and a circuit board (7 in Fig. 1-2 and 5, [0029]) disposed on (indirectly on as shown in Fig. 2 and 5, see examiner notes) the back light source (Fig. 1-2 and 5, [0029-0030]) located on (indirectly on as shown in Fig. 2 and 5, see examiner notes) an inclined surface (Fig. 2 and 5) of the light guide plate (4 and 11 in Fig. 2 and 5, [0029, 0046]).  
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Mori for the system of Kashiwagi such that multiple LEDs are provides, and a circuit board disposed on (which is indirectly on, see examiner notes) the back light source located on (which is indirectly on) the first inclined surface of the system of Kashiwagi since this would help to provide plural kinds of LEDs that emit monochrome light beams of different colors, and the hue can be adjusted by controlling the individual LEDs independently (Mori, [0030]).

Regarding claim 29 Kashiwagi teaches a manufacturing method of a liquid crystal display device (Fig. 1-6, [0036-0047]), comprising: 
forming a light guide plate (2 in Fig. 1-6) used for providing backlight (Fig. 1 and 6), wherein the light guide plate comprises a front face (2B and 102 in Fig. 1-6), a rear surface (2C in Fig. 1-6) and four side surfaces (2A, two 2D, and the other side surface between two 2D and away from 1 in Fig. 1), and the four side surfaces (2A, two 2D, and the other side surface between two 2D and away from 1 in Fig. 1) are located between the front face (2B and 102 in Fig. 1-6) and the rear surface (2C in Fig. 1-6), the four side surfaces (2A, two 2D, and the other side surface between two 2D and away from 1 in Fig. 1) comprises a wide side surface (the other side surface between two 2D and away from 1 in Fig. 1), a 
forming at least one backlight source (1 and 6 in Fig. 6) on (indirectly on as shown in Fig. 6, see examiner notes) at least one of the four side surfaces (2A in Fig. 6).
Kashiwagi does not teach that providing a circuit board disposed on the first inclined surface of the light guide plate.  
Mori teaches that that (Fig. 1-2 and 5) providing multiple LEDs (Fig. 1-2 and 5, [0029-0030]), and providing a circuit board (7 in Fig. 1-2 and 5, [0029]) disposed on (indirectly on as shown in Fig. 2 and 5, see examiner notes) an inclined surface (Fig. 2 and 5) of the light guide plate (4 and 11 in Fig. 2 and 5, [0029, 0046]).  
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Mori for the system of Kashiwagi such that providing multiple LEDs, and providing a circuit board disposed on (which is indirectly on, see examiner notes) the first inclined surface of the light guide plate of the system of Kashiwagi since this would help to provide 
 
Regarding claim 32, Kashiwagi teaches a manufacturing method of a liquid crystal display device (Fig. 1-6, [0036-0047]), comprising: 
forming a light guide plate (2 in Fig. 1-6) used for providing backlight (Fig. 1 and 6), wherein the light guide plate comprises a front face (2B and 102 in Fig. 1-6), a rear surface (2C in Fig. 1-6) and four side surfaces (2A, two 2D, and the other side surface between two 2D and away from 1 in Fig. 1), and the four side surfaces (2A, two 2D, and the other side surface between two 2D and away from 1 in Fig. 1) are located between the front face (2B and 102 in Fig. 1-6) and the rear surface (2C in Fig. 1-6), the four side surfaces (2A, two 2D, and the other side surface between two 2D and away from 1 in Fig. 1) comprises a wide side surface (the other side surface between two 2D and away from 1 in Fig. 1), a narrow side surface (2A in Fig. 1), a first side surface (the left 2D in Fig. 1 and 3-4) and a second side surface (the right 2D in Fig. 1 and 3-4), the first side surface (the left 2D in Fig. 1 and 3-4) and the second side surface (the right 2D in Fig. 1 and 3-4) are located between the wide side surface (the other side surface between two 2D and away from 1 in Fig. 1) and the narrow side surface (2A in Fig. 1), and the front face (2B and 102 in Fig. 1-6) comprises a plane (2B in Fig. 1-6), a first inclined surface (the left 102 in Fig. 1 and Fig. 3-4) and a second inclined surface (the right 102 in Fig. 1 and Fig. 3-4), and the first inclined surface (the left 102 in Fig. 1 and Fig. 3-4) is located at a corner (the left corner of 2 in Fig. 1 and Fig. 3-4) of the light guide plate (2 in Fig. 1-6) and adjacent to the narrow side surface (2A in Fig. 1) and the first side surface (the left 2D in Fig. 1 and 3-4), and the second inclined surface (the right 102 in Fig. 1 and Fig. 3-4) is located at other corner (the right corner of 2 in Fig. 1 and Fig. 3-4) of the light guide plate and adjacent to the narrow side surface (2A in Fig. 1) and the second side surface (the right 2D in Fig. 1 and 3-4); and 

Kashiwagi does not teach that providing a circuit board disposed on the back light source located on the first inclined surface of the light guide plate.  
Mori teaches that that (Fig. 1-2 and 5) multiple LEDs are provides (Fig. 1-2 and 5, [0029-0030]), and a circuit board (7 in Fig. 1-2 and 5, [0029]) disposed on (indirectly on as shown in Fig. 2 and 5, see examiner notes) the back light source (Fig. 1-2 and 5, [0029-0030]) located on (indirectly on as shown in Fig. 2 and 5, see examiner notes) an inclined surface (Fig. 2 and 5) of the light guide plate (4 and 11 in Fig. 2 and 5, [0029, 0046]).  
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Mori for the system of Kashiwagi such that multiple LEDs are provides, and a circuit board disposed on (which is indirectly on, see examiner notes) the back light source located on (which is indirectly on, see examiner notes) the first inclined surface of the light guide plate of the system of Kashiwagi since this would help to provide plural kinds of LEDs that emit monochrome light beams of different colors, and the hue can be adjusted by controlling the individual LEDs independently (Mori, [0030]).

Claims 20, 21, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kashiwagi in view of Mori as applied to claims 19 and 29 above, and further in view of Wang (US 2019/0086606) and Sakai (US 2007/0147074).
Regarding claims 20 and 30, Kashiwagi teaches that comprising/forming the at least one backlight source (1 and 6 in Fig. 6) is disposed on (indirectly on as shown in Fig. 6) the wide side surface (the other side surface between two 2D and away from 1 in Fig. 1) and the first side surface (the left 2D in Fig. 1 and 3-4).

Sakai teaches that a light reflective layer (5 in Fig. 1 and 3-8, [0038]) on a light guide plate (Fig. 1) is a light reflective coating layer ([0038]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Wang and by Sakai for the system of Kashiwagi in view of Mori such that comprising/forming a light reflective coating layer disposed on the narrow side surface and the second side surface of the system of Kashiwagi in view of Mori since this would help to increase the reflectance (Sakai, [0038]), and improve utilization of the light (Wang, [0055]).

Regarding claims 21 and 31, Kashiwagi teaches that comprising a backlight source (1 and 6 in Fig. 6) or forming the at least one backlight source (1 and 6 in Fig. 6) disposed on (indirectly on as shown in Fig. 6) the wide side surface  (the other side surface between two 2D and away from 1 in Fig. 1).
Wang teaches that comprising/forming a light reflective layer (36 in Fig. 3A-3C, [0054-0055]) disposed on four side surfaces (Fig. 3B-3C, [0019-0020]).
Sakai teaches that a light reflective layer (5 in Fig. 1 and 3-8, [0038]) on a light guide plate (Fig. 1) is a light reflective coating layer ([0038]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Wang and by Sakai for the system of Kashiwagi in view of Mori such that comprising/forming a light reflective coating layer disposed on the narrow side surface, the first side surface and the second side surface of the system of Kashiwagi in view of Mori since this would help to increase the reflectance (Sakai, [0038]), and improve utilization of the light (Wang, [0055]).

Claim 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kashiwagi in view of Mori as applied to claim 22 above, and further in view of Wang (US 2019/0086606), Sakai (US 2007/0147074) and Ting (US 2015/0219826).
Regarding claim 23, Kashiwagi in view of Mori teach the liquid crystal display device as recited above in claim 22.
Wang teaches that a light reflective layer (36 in Fig. 3A-3C, [0054-0055]) disposed on four side surfaces (Fig. 3B-3C, [0019-0020]).
Sakai teaches that a light reflective layer (5 in Fig. 1 and 3-8, [0038]) on a light guide plate (Fig. 1) is a light reflective coating layer ([0038]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Wang and by Sakai for the system of Kashiwagi in view of Mori such that a light reflective coating layer disposed on the four side surfaces of the system of Kashiwagi in view of Mori since this would help to increase the reflectance (Sakai, [0038]), and improve utilization of the light (Wang, [0055]).
Ting teaches that (Fig. 3-6) a back light source (5 in Fig. 6, [0033]) comprises a plurality of backlight bars (Fig. 6, [0033]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Ting for the system of Kashiwagi in view of Mori, Wang and Sakai such that the backlight source of the system of Kashiwagi in view of Mori, Wang and Sakai comprises a plurality of backlight bars since this would help to exhibit better brightness (Ting, [0037]).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Kashiwagi in view of Mori as applied to claim 32 above, and further in view of Ting (US 2015/0219826).
Regarding claim 33, Kashiwagi in view of Mori teach the liquid crystal display device as recited above in claim 32.
Ting teaches that (Fig. 3-6) a back light source (5 in Fig. 6, [0033]) comprises a plurality of backlight bars (Fig. 6, [0033]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Ting for the system of Kashiwagi in view of Mori, Wang and Sakai such that the backlight source of the system of Kashiwagi in view of Mori, Wang and Sakai comprises a plurality of backlight bars since this would help to exhibit better brightness (Ting, [0037]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hashimoto (US 6417897, Fig. 3-7) teaches that a circuit board disposed above an inclined surface of the light guide plate.

    PNG
    media_image1.png
    196
    389
    media_image1.png
    Greyscale

Itoh (US 6406160, Fig. 1) teaches that the front face comprises a plane, a first inclined surface and a second inclined surface.

    PNG
    media_image2.png
    304
    455
    media_image2.png
    Greyscale

Hayashimoto (US 2004/0189891, Fig. 1) teaches that a circuit board disposed above an inclined surface of the light guide plate.

    PNG
    media_image3.png
    236
    383
    media_image3.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shan Liu/
Primary Examiner, Art Unit 2871